Exhibit 10.3
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made effective November 17, 2008,
by and between Helix Energy Solutions Group, Inc., a Minnesota corporation (the
“Company”), and Alisa B. Johnson (“Executive”), an individual residing in
Houston, Texas. The Company and Executive are collectively referred to herein as
the “Parties,” and individually referred to as a “Party.”
RECITALS:
WHEREAS, the Company and Executive have entered into an Employment Agreement
dated September 18, 2006 (the “Prior Agreement”); and
WHEREAS, the Company and Executive mutually desire to replace the Prior
Agreement with this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
AGREED as follows:

1.  
Purpose. The purpose of this Agreement is to set forth the terms and conditions
of Executive’s employment with the Company. This Agreement represents both
Parties’ intentions with respect to the terms and conditions of Executive’s
employment with the Company.

2.  
Definitions. For the purposes of this Agreement, the following words shall have
the following meanings:

  (a)  
“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
another Person. The term “control” includes, without limitation, the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise. With respect to any amount under this Agreement that is deferred
compensation subject to Code Section 409A, for the purposes of Code Section 409A
only, Affiliate shall mean all Persons with whom the Company would be considered
a single employer under Code Section 414(b) or 414(c) and for the purposes of a
Separation from Service (as defined in Section 2(o)) and determining the
controlled group but using fifty percent (50%) instead of eighty percent (80%)
pursuant to Treasury Regulation § 1.409A-1(h)(3).

  (b)  
“AICP” or “Annual Incentive Compensation Plan” means any Company annual
incentive compensation cash bonus plan in which Executive participates, as in
effect from time to time.

  (c)  
“Annual Cash Compensation” means, with respect to a Change in Control, the sum
of (i) the amount of Executive’s Base Annual Salary for the year in which the
Change in Control occurs and (ii) the target AICP bonus which could be payable
to Executive under the AICP for the calendar year in which the Change in Control
occurs assuming that the Company and Executive have fully met all performance
criteria (financial, personal or otherwise) but not including a multiplier that
may be applicable to result in a maximum bonus, and annualized for the purpose
of this calculation; provided, however, that if the target bonus opportunity or
the performance criteria for an AICP bonus has not been established for the year
of the Change in Control, the AICP amount under this definition shall be
calculated using the target bonus opportunity from the immediately preceding
calendar year.

 

1



--------------------------------------------------------------------------------



 



  (d)  
“Base Annual Salary” means Executive’s base annual salary as described in
Section 5(a) hereof.
    (e)  
“Board” means the board of directors of the Company.

  (f)  
“Cause” means in connection with a termination of Executive’s employment by the
Company: (i) embezzlement or theft by Executive of any property of the Company
or its Affiliates; (ii) any breach by Executive of any material provision of
this Agreement; (iii) any act by Executive constituting a felony or otherwise
involving theft, fraud, gross dishonesty, or moral turpitude; (iv) negligence or
willful misconduct on the part of Executive in the performance of her duties as
an employee, officer, or director of the Company or its Affiliates;
(v) Executive’s breach of her fiduciary obligations to the Company or its
Affiliates; (vi) Executive’s material violation or breach of the policies or
procedures of the Company and its Affiliates (including but not limited to
blackout periods for trading Common Stock); or (vii) any chemical dependence of
Executive which adversely affects the performance of her duties and
responsibilities to the Company or its Affiliates.

  (g)  
“Change in Control” means a “Change in Control Event” within the meaning of
Treasury Regulation § 1.409A-3(i)(5) and described in paragraphs (i), (ii) or
(iii) below or any combination thereof as permitted in the Treasury Regulations
with respect to the Company:

  (i)  
A change in ownership that occurs when one person or a group (as determined for
the purposes of Code Section 409A) acquires stock that, combined with stock
previously owned, controls more than fifty percent (50%) of the value or voting
power of the stock of the Company (incremental increases in ownership by a
person or group that already owns fifty percent (50%) of the Company prior to
such increase do not result in a change in ownership);

  (ii)  
A change in effective control that occurs on the date that, during any 12-month
period, either (x) any person or group acquires stock possessing forty-five
percent (45%) or more of the voting power of the Company, or (y) the majority of
the Board (or, if applicable, the board of directors of the Company’s ultimate
parent) is replaced by persons whose appointment or election is not endorsed by
a majority of the Board (or, if applicable, the board of directors of such
ultimate parent) prior to the date of the appointment or election; or

 

2



--------------------------------------------------------------------------------



 



  (iii)  
A change in ownership of a substantial portion of the assets that occurs on the
date that a person or a group acquires, during any 12-month period, assets of
the Company having a total gross fair market value equal to eighty-five percent
(85%) or more of the total gross fair market value of all of the Company’s
assets; provided, however, that there is no change in control event under this
paragraph (iii) when there is a transfer to: (w) a shareholder of the Company
(immediately before the asset transfer) in exchange for or with respect to its
stock; (x) an entity, fifty percent (50%) or more of the total value or voting
power of which is owned, directly or indirectly, by the Company immediately
after the asset transfer; (y) a person, or more than one person acting as a
group, that owns immediately after the asset transfer, directly or indirectly,
fifty percent (50%) or more of the total value or voting power of all the
outstanding stock of the Company; or (z) an entity, at least fifty percent (50%)
of the total value or voting power of which is owned, directly or indirectly, by
a person described in item (y) within the meaning of Code Section 409A. For the
purposes of this paragraph (iii), “gross fair market value” shall have the
meaning as provided in Code Section 409A.

  (h)  
“Code” means the Internal Revenue Code of 1986, as amended.

  (i)  
“Common Stock” means common stock, no par value, of the Company, or any
successor security issued in lieu thereof.

  (j)  
“Compensation Committee” means the compensation committee of the Board.

  (k)  
“Confidential Information” means information (i) disclosed to or known by
Executive as a consequence of or through her employment with the Company;
(ii) not generally known outside the Company; and (iii) which relates to any
aspect of the Company, its Affiliates or their business, research, or
development. “Confidential Information” includes, but is not limited to, the
Company’s and its Affiliate’s trade secrets, proprietary information, business
plans, marketing plans, financial information, compensation and benefit
information, cost and pricing information, customer contacts, suppliers,
vendors, and information provided to the Company or its Affiliates by a third
party under restrictions against disclosure or use by the Company, its
Affiliates or others.

  (l)  
“Conflict of Interest” means any activity which might adversely affect the
Company or its Affiliates, including ownership of a material interest in any
supplier, contractor, distributor, subcontractor, customer, or other entity with
which the Company or its Affiliates does business.

  (m)  
“Copyright Works” means materials for which copyright protection may be obtained
including, but not limited to: literary works (including all written material),
computer programs, artistic and graphic works (including designs, graphs,
drawings, blueprints, and other works), recordings, models, photographs, slides,
motion pictures, and audio-visual works, regardless of the form or manner in
which documented or recorded.

 

3



--------------------------------------------------------------------------------



 



  (n)  
“Company” means Helix Energy Solutions Group, Inc., a Minnesota corporation.

  (o)  
“Date of Termination” means the date of termination of Executive’s employment by
the Company and that is a “Separation from Service” within the meaning of Code
Section 409A, which means a termination of Executive’s employment with the
Company (and its controlled group within the meaning of Treasury Regulation §
1.409A-1(h)(3)) in accordance with the Company’s policies and procedures;
provided, however, that the Company and Executive reasonably anticipate that no
further services will be performed after the termination date or that the level
of bona fide services Executive will perform after such date (whether as an
employee or an independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period or the full period of service to the Company if
Executive has been providing services to the Company for less than 36 months.

  (p)  
“Disability” or “Disabled” means any physical or mental incapacity, disease or
affliction, as determined by a legally qualified medical practitioner selected
by the Company which prevents Executive to a substantial degree from performing
her obligations after reasonable accommodation from the Company.
    (q)  
“Effective Date” means November 17, 2008.

  (r)  
“Equity-Based Awards” means stock options, restricted stock, restricted stock
units, performance vesting stock, performance stock units, and any other award
granted by the Company, which derives its value based upon the Common Stock,
regardless whether such award is ultimately intended to be settled in stock or
cash.

  (s)  
“Good Reason” means, in connection with a termination of employment by
Executive, the occurrence of any of the following without Executive’s written
consent (except in connection with the termination of employment of Executive by
the Company for Cause or Disability):

(i) a material diminution in Executive’s Base Annual Salary;

  (ii)  
a material diminution in Executive’s authority, duties, or responsibilities;

  (iii)  
a material change in geographic location at which Executive must perform the
services; or

  (iv)  
any other action or inaction that constitutes a material breach by the Company
of the terms of this Agreement.

 

4



--------------------------------------------------------------------------------



 



  (t)  
“Inventions” means inventions (whether patentable or not), discoveries,
improvements, designs, and ideas (whether or not shown or described in writing
or reduced to practice) including, and in addition to any such Confidential
Information or Copyright Works.

  (u)  
“LTIP” or “Long Term Incentive Plan” means the Company’s 2005 Long-Term
Incentive Plan or other long-term incentive plan of the Company pursuant to
which Executive receives Equity Based Awards, as in effect from time to time.

  (v)  
“Person” means, for the purposes of the term Affiliate in Section 2(a) hereof,
and as used in Section 7(e) hereof, any partnership, corporation, limited
liability company, group, trust or other legal entity.

  (w)  
“Retirement” means a termination of Executive’s employment under circumstances
as shall constitute retirement from the Company based on age and/or years of
employment, as determined by the Board, in its sole discretion, in accordance
with written policies adopted by the Board from time to time; in absence of the
adoption of such policy, Executive’s resignation on or after attainment of age
65 shall be deemed to be “Retirement” for purposes of this Agreement.

3.  
Duration. This Agreement shall become effective on the Effective Date and shall
terminate on the second (2nd) anniversary of the Effective Date, unless earlier
terminated as hereinafter provided, provided that commencing on the second
anniversary date of the Effective Date and each second anniversary date there
after, the term of this Agreement shall automatically be extended for two
additional years unless, no later than ninety (90) days prior to the applicable
anniversary date, the Company or Executive shall give written notice to the
other that it or he, respectively, does not wish to extend the term of this
Agreement, in which case this Agreement shall terminate on the applicable
anniversary date.

4.  
Duties and Responsibilities. Commencing on the Effective Date of this Agreement,
Executive shall diligently render her services to the Company as Executive Vice
President, General Counsel and Corporate Secretary in a manner customary for
such officers or equivalent positions and in accordance with the Company’s
directives, and shall use her best efforts and good faith in fulfilling such
responsibilities and in accomplishing such directives. Executive agrees to
devote her full-time efforts, abilities, and attention to the business of the
Company, and shall not engage in any activities which will interfere with such
efforts. Executive shall well and faithfully serve the Company during the
continuance of her employment hereunder and shall use her best efforts to
promote the interests of the Company. Executive’s principal place of employment
will be at the Company’s corporate headquarters in Houston, Texas. Executive
hereby acknowledges that she is a fiduciary with respect to the Company and its
Affiliates and shall act in accordance and otherwise comply with her fiduciary
obligation to the Company and its Affiliates.

 

5



--------------------------------------------------------------------------------



 



5.  
Compensation and Benefits. In return for the services to be provided by
Executive pursuant to this Agreement, the Company agrees to pay Executive as
follows:

  (a)  
Base Annual Salary. Executive shall receive a Base Annual Salary annually of
Three Hundred Twenty Five Thousand ($325,000) payable every two weeks, subject
to deduction of statutorily required amounts, including but not limited to,
withholding for federal, state and local income taxes, and amounts payable by
employees of the Company for employee benefits. The annual salary to be paid by
the Company to Executive shall be reviewed at least annually and may from time
to time be increased (but may not be decreased) as approved by the Company (any
such increased amount shall then be referred to as “Base Annual Salary” for the
purposes of this Agreement).

  (b)  
Annual Incentive Compensation Plan. Executive shall be eligible to receive an
Annual Incentive Compensation Plan bonus, with the components, target and
maximum amounts based on a percentage of Executive’s Base Annual Salary, each as
determined by the Board or Compensation Committee, in its sole discretion,
subject to the terms of the AICP. Subject to the foregoing, a portion of the
annual AICP bonus may be based upon the Company’s financial performance and a
portion of the AICP may be based upon achievement of Executive’s individual
performance objectives, all as may be determined by the Board or Compensation
Committee, in its sole discretion. AICP bonuses for each calendar year shall be
payable in the following calendar year as determined by the Board or
Compensation Committee; provided, however, that payment, if any, shall be made
no later than March 15th of such following year.

  (c)  
Long Term Incentive Plan. As a senior management executive of the Company,
Executive shall participate annually in the Long Term Incentive Plan as
determined by and on such terms approved by the Company, the Board or the
Compensation Committee, in its sole discretion. The LTIP may include stock
options, restricted stock, restricted stock units and/or other types of
compensation.

  (d)  
Benefits. Executive shall be entitled to participate in the Company’s various
employee benefit plans as the same may be constituted from time to time,
including without limitation, the Company’s 401(k) plan, in the same manner as
other senior management executives of the Company, subject to the terms and
conditions of the plans, as same may be amended or terminated pursuant to their
terms from time to time as determined by the Company in its sole discretion.

  (e)  
Expenses. Executive shall be reimbursed by the Company for all reasonable
business expenses incurred by Executive in performance of her duties hereunder
upon the submission of appropriate vouchers, bills or receipts for such expenses
in accordance with the Company’s policy, and upon Executive’s reasonable
documentation of such expenses, the expenses shall be paid in a cash lump sum
payment as soon as reasonably practicable, but in no event later than March 15th
of the calendar year following the calendar year in which the expenses are
incurred.

 

6



--------------------------------------------------------------------------------



 



  (f)  
Vacation. Executive will be provided four (4) weeks’ paid vacation in each
calendar year, to be accrued at a prorata monthly rate, and additional paid
holidays and similar rights and privileges as are enjoyed generally by Company’s
senior management executives. Vacation shall be subject to the Company’s policy
and vacation days must be taken in accordance with the Company’s policy for
senior management executives, as may be amended from time to time.

6.  
Termination.

  (a)  
Death, Disability or Retirement. The Company may terminate Executive’s
employment if she is Disabled for six (6) consecutive months or for a total of
six (6) months during any 12-month period. Executive’s employment will be
automatically terminated upon her death or Retirement.

  (b)  
Termination for Cause. The Company may terminate Executive’s employment
immediately for Cause by written notice to Executive.

  (c)  
Termination Without Cause. The Company may terminate Executive’s employment
without Cause and for any reason upon written notice to Executive.

  (d)  
Termination by Executive Without Good Reason. Executive may terminate her
employment upon 30 days’ written notice to the Company. In the event Executive
terminates her employment in this manner, she shall remain in the Company’s
employ subject to all terms and conditions of this Agreement for the entire
30-day period unless instructed otherwise by the Company in writing.

  (e)  
Termination by Executive for Good Reason. Executive may terminate her employment
for “Good Reason” by giving the Company advance written notice of such intent
and the grounds thereof within a period not to exceed 30 days after the
existence of the event constituting Good Reason. After Executive gives such
notice, the Company shall have 30 days to correct the Good Reason event, and if
the Company does not correct the Good Reason event within the prescribed time,
Executive must terminate her employment within 61 days of the date of the event
constituting Good Reason in order to be entitled to any benefits under Section
7(d) of this Agreement. In addition, once an event constitutes Good Reason, if
the Company does not correct the event and if Executive does not give notice (as
described above) and terminate her employment within 61 days of the event, such
specific instance of the event shall no longer constitute Good Reason under this
Agreement.

  (f)  
Resignation of All Positions. Executive agrees that after any termination of her
employment, she will tender her resignation from any position she may hold as an
officer or director of the Company or any Affiliate or otherwise associated
companies.

 

7



--------------------------------------------------------------------------------



 



7.  
Severance and Change in Control Payments and Benefits. Executive shall be
entitled to the following compensation under the following circumstances:

  (a)  
Death, Disability or Retirement. In the event Executive’s employment is
terminated as a result of her death, Disability or Retirement, Executive’s
rights under any Equity-Based Awards or other compensation rights or awards
shall be determined in accordance with the controlling plan documents and award
agreements and her unpaid Base Annual Salary shall be paid through the Date of
Termination in accordance with the Company’s normal payroll practices. Any
unpaid AICP bonus for a calendar year preceding the calendar year of Executive’s
Date of Termination shall be paid when the AICP bonus for other participants is
paid but in no event later than March 15th of the calendar year following the
end of the calendar year of the applicable AICP bonus. Executive’s award under
any AICP to which she would otherwise be entitled in the calendar year of her
Date of Termination shall be prorated for the period of her participation in the
AICP during the relevant calendar year, and payable at the same time other
participants in the AICP receive payment but in no event later than March 15th
of the calendar year following the calendar year of the Date of Termination.
Executive shall be reimbursed for all expenses incurred and in accordance with
Section 5(e); Executive shall be paid all accrued unused vacation in accordance
with the Company’s vacation policy, as amended from time to time, and Executive
shall be entitled to all benefits under Section 5(d) subject to the terms and
conditions of the applicable plan documents and arrangements, as amended from
time to time.

  (b)  
Termination for Cause or Resignation of Executive Without Good Reason. If
Executive is terminated by the Company for Cause or if Executive resigns or
otherwise terminates without Good Reason, no AICP bonus for the calendar year of
her Date of Termination will be paid, all other benefits and rights, including
Equity-Based Awards shall be determined under the then governing plans and award
agreements, and her unpaid Base Annual Salary shall be paid through to the Date
of Termination in accordance with the Company’s normal payroll practices. Any
unpaid AICP bonus for a calendar year preceding the calendar year of Executive’s
Date of Termination shall be paid in accordance with the terms of the applicable
AICP and when the AICP bonus for other participants is paid but in no event
later than March 15th of the calendar year following the end of the calendar
year of the applicable AICP bonus. Executive shall be reimbursed for all
expenses incurred and in accordance with Section 5(e); Executive shall be paid
all accrued unused vacation in accordance with the Company’s vacation policy, as
amended from time to time, and Executive shall be entitled to all benefits under
Section 5(d) subject to the terms and conditions of the applicable plan
documents and arrangements, as amended from time to time.

  (c)  
Termination Without Cause. In the event Executive’s employment with the Company
is terminated by the Company without Cause, the Company shall pay Executive an
amount equal to her Base Annual Salary for the year in which the termination
occurs in a lump sum cash payment as soon as administratively feasible following
the Date of Termination but no later than 70 days after the Date of Termination
(subject to Section 7(h)). There shall be an automatic acceleration of the
vesting of any Equity-Based Awards granted to Executive by the Company that were
scheduled to vest by their terms within 12 months following the Date of

 

8



--------------------------------------------------------------------------------



 



Termination, and to the extent the provisions of this Section 7(c) change the
terms of such Equity-Based Awards held by Executive now or in the future, this
Section 7(c) shall be deemed an amendment to the agreement between Company and
Executive setting forth the terms of such awards and shall form part of such
agreement. Except as provided in the previous sentence, Executive’s rights under
any Equity-Based Awards or other compensation rights or awards shall be
determined according to the controlling plan documents and award agreements ,
and the benefits provided in this Section 7(c) regarding Executive’s
Equity-Based Awards shall be in addition to, and not in limitation of, the value
or benefit of any Equity-Based Awards, the exercisability, vesting or payment of
which is accelerated or otherwise enhanced pursuant to the terms of the LTIP or
agreement heretofore or hereafter adopted between Executive and the Company
regarding Equity-Based Awards granted to Executive. Executive’s unpaid Base
Annual Salary shall be paid through her Date of Termination in accordance with
the Company’s normal payroll practices. Any unpaid AICP bonus for a year
preceding the calendar year of Executive’s Date of Termination shall be paid
when the AICP bonus for other participants is paid but in no event later than
March 15th of the calendar year following the end of the calendar year of the
applicable AICP bonus. In addition, the Company shall pay Executive her award
under any AICP for the calendar year of her Date of Termination (a) calculated
on the basis of the Company and Executive having fully met all performance
criteria (financial, personal or otherwise) for a target bonus (which will not
include any multiplier that may be applicable to result in a maximum bonus),
(b) paid on the basis of a deemed 12-month calendar year participation in the
plan, and (c) payable at the same time other participants in the plan receive
payment but no later than March 15th of the calendar year following the end of
the calendar year of the Date of Termination. Executive shall be reimbursed for
all expenses incurred and in accordance with Section 5(e); Executive shall be
paid all accrued unused vacation in accordance with the Company’s vacation
policy, as amended from time to time, and Executive shall be entitled to all
benefits under Section 5(d) subject to the terms and conditions of the
applicable plan documents and arrangements, as amended from time to time.

  (d)  
Termination by Executive for Good Reason. In the event that Executive terminates
her employment with the Company for Good Reason, the Company shall pay Executive
an amount equal to her Base Annual Salary for the year in which termination
occurs in a lump sum cash payment as soon as administratively feasible following
the Date of Termination but no later than 70 days after the Date of Termination
(subject to Section 7(h)). There shall be an automatic acceleration of the
vesting of any Equity-Based Awards granted to Executive by the Company that were
scheduled to vest by their terms within 12 months following the Date of
Termination, and to the extent the provisions of this Section 7(d) change the
terms of such Equity-Based Awards held by Executive now or in the future, this
Section 7(d) shall be deemed an amendment to the agreement between Company and
Executive setting forth the terms of such awards and shall form part of such
agreement. Except as provided in the previous sentence, Executive’s rights under
any Equity-Based Awards or other compensation rights or awards or benefits shall

 

9



--------------------------------------------------------------------------------



 



be determined according to the controlling plan documents and award agreements
and the benefits provided in this Section 7(d) regarding Executive’s
Equity-Based Awards shall be in addition to, and not in limitation of, the value
or benefit of any Equity-Based Awards, the exercisability, vesting or payment of
which is accelerated or otherwise enhanced pursuant to the terms of the LTIP or
agreement heretofore or hereafter adopted between Executive and the Company
regarding Equity-Based Awards granted to Executive. Executive’s unpaid Base
Annual Salary shall be paid through her Date of Termination in accordance with
the Company’s normal payroll practices. Any unpaid AICP bonus for a year
preceding the calendar year of Executive’s Date of Termination shall be paid
when the AICP bonus for other participants is paid but in no event later than
March 15th of the calendar year following the end of the calendar year of the
applicable AICP bonus. In addition, the Company shall pay Executive her award
under any AICP for the calendar year of her Date of Termination (a) calculated
on the basis of the Company and Executive having fully met all performance
criteria (financial, personal or otherwise) for a target bonus (which will not
include any multiplier that may be applicable to result in a maximum bonus),
(b) paid on the basis of a deemed 12-month calendar year participation in the
plan, and (c) payable at the same time other participants in the plan receive
payment but no later than March 15th of the calendar year following the end of
the calendar year of the Date of Termination. Executive shall be reimbursed for
all expenses incurred and in accordance with Section 5(e); Executive shall be
paid all accrued unused vacation in accordance with the Company’s vacation
policy, as amended from time to time, and Executive shall be entitled to all
benefits under Section 5(d) subject to the terms and conditions of the
applicable plan documents and arrangements, as amended from time to time.

  (e)  
Change in Control. Notwithstanding the foregoing subsections (a) — (d) of this
Section 7 and in lieu thereof, if within the period beginning with the date of a
Change in Control and continuing through the second anniversary thereof, the
Company terminates Executive’s employment without Cause or Executive terminates
his employment for Good Reason, then:

  (i)  
The Company shall pay Executive as soon as administratively feasible after the
date of the Change in Control but no later than 70 days following the date of
the Change in Control a lump sum cash amount equal to two (2) times Executive’s
Annual Cash Compensation;

  (ii)  
Executive’s rights under any Equity-Based Awards or other compensation rights,
benefits or awards shall be as provided in the governing plan and/or award
agreements (subject to paragraph (iv) below);

  (iii)  
Any unpaid AICP bonus for a calendar year preceding the calendar year of the
Change in Control shall be paid when the AICP bonus for other participants is
paid but in no event later than March 15th of the calendar year following the
end of the calendar year of the applicable AICP bonus;

 

10



--------------------------------------------------------------------------------



 



  (iv)  
Notwithstanding the provision of any agreement to the contrary, the Company
shall cause all of Executive’s existing unvested Equity-Based Awards to be
accelerated and vested immediately as of the date of the Change in Control and
payment or issuance of shares of Common Stock shall be made pursuant to the
applicable plans and/or award agreements (for the avoidance of doubt, the
benefits provided for in this Section 7(e)(iv) regarding Executive’s
Equity-Based Awards shall be in addition to, and not in limitation of, the value
or benefit of any Equity-Based Awards, the exercisability, vesting or payment of
which is accelerated or otherwise enhanced pursuant to the terms of the LTIP or
other agreement heretofore or hereafter adopted between Executive and the
Company regarding Equity-Based Awards granted to Executive).

  (v)  
Executive shall be promptly reimbursed all reasonable business expenses incurred
by him upon reasonable documentation and in accordance with Company policy prior
to the date of the Change in Control to be paid no later than March 15th
following the end of the calendar year in which the expenses were incurred;

  (vi)  
Company shall pay a lump sum amount equal to the cost of continuation of group
health coverage under COBRA for a period of 18 months based upon the rates of
such COBRA coverage for the coverage as in effect for Executive (and her
dependents, if applicable) on the date of the Change in Control to be paid in a
cash lump sum payment at the same time payment under Section 7(e)(i) is made;

  (vii)  
If any payments are payable under this Section 7(e), in no event will any
amounts be paid or payable under Section 7(a)-(d).

Notwithstanding any other provision of this Agreement, Executive’s employment
shall be deemed to have been terminated by the Company without Cause or by
Executive with Good Reason following a Change of Control if A) Executive’s
employment is terminated by the Company without Cause prior to a Change of
Control (whether or not a Change of Control actually occurs) and such
termination was at the request of a Person who has entered into an agreement
with the Company or its shareholder(s) the consummation of which would
constitute a Change of Control, B) Executive terminates his employment with the
Company for Good Reason prior to a Change of Control (whether or not a Change of
Control actually occurs) and the act, circumstances or event which constitutes
Good Reason occurs at the request or direction of such Person or shareholder, or
(C) Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason and such termination without Cause or the act,
circumstance or event which constitutes Good Reason is otherwise in connection
with or in anticipation of a Change of Control and occurred after either a
letter of intent or similar agreement with respect to such a transaction or a
public announcement of a proposed transaction is made, provided that in the case
of (C) above, any requirement that the Company pay the amounts required by
Section 7(e)(i) shall only be required if the transaction is in fact
consummated, and if the proposed transaction is abandoned or terminated by the
Company or the Person or shareholder(s) prior to consummation, then Executive’s
entitlement to a payout under Section 7(e)(i) shall revert to that required by
Section 7(c) or 7(d), as applicable (as if a deemed Change of Control had not
occurred).

 

11



--------------------------------------------------------------------------------



 



  (f)  
Release of All Claims. In order to receive any payments (other than any unpaid
Base Annual Salary and accrued vacation through to her Date of Termination, if
applicable) pursuant to Section 7(c) or (d), Executive shall first be required
to execute and return a release in a form and substance satisfactory to the
Company which releases the Company and its Affiliates, and their officers,
employees, and directors and any employee benefit plan (and any other Company
related person as specified in the release) (the “Company Group”) of any claims
which Executive may have as against the Company Group and such release must be
effective and not revoked within the time prescribed in the release and the
release must be returned and effective within the time period specified by the
Company in the release but in no event later than 60 days after Executive’s Date
of Termination if payments are made pursuant to Section 7(c) or (d).

  (g)  
No Duty to Mitigate. Executive shall not be required to mitigate the amount of
any payment or other benefit required to be paid to Executive pursuant to this
Agreement, whether by seeking other employment or otherwise, nor shall the
amount of any such payment or other benefit be reduced on account of any
compensation earned by Executive as a result of employment. The Company’s
obligation to make the payments provided for in this Agreement (including, but
not limited to, the payments under Section 7(c), (d) or (e)) and otherwise
perform its obligations hereunder shall not be affected by any counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others, exclusive of payroll withholdings required by law.

  (h)  
Specified Employees. Notwithstanding any other provision herein, if Executive is
a “Specified Employee” (as that term is defined in Code Section 409A) as of her
Date of Termination, then any amounts under this Agreement which are payable
upon her “Separation from Service” (within the meaning of Code Section 409A) and
subject to the provisions of Code Section 409A and not otherwise excluded under
Code Section 409A, shall not be paid until the first (1st) business day that is
at least six (6) months after the date after Executive’s Date of Termination
(the “Waiting Period”). Any payments that would have been made to Executive
during the Waiting Period but for this Section 7(h) shall instead be made to
Executive in the form of a lump sum payment on the date that payments commence
pursuant to the preceding sentence with interest (calculated at the short-term
applicable federal rate compounded semi-annually) on the amount not paid during
the Waiting Period from the Date of Termination through the date of payment.

 

12



--------------------------------------------------------------------------------



 



  (i)  
Certain Additional Payments by the Company. Anything in this Agreement to the
contrary notwithstanding, in the event it shall be determined that any payment
or distribution to or for the benefit of Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this section) (a “Payment”) would be subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, hereinafter referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment (a “Gross Up
Payment”) in an amount such that after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross Up Payment,
Executive retains an amount of the Gross Up Payment equal to the Excise Tax
imposed upon the Payments. Executive acknowledges that the Gross Up Payment can
be withheld from Executive by the Company and, instead, paid to the Internal
Revenue Service on behalf of Executive.

All determinations required to be made under this Section 7(i) with respect to
the Excise Tax imposed by Section 4999 of the Code, including whether and when
the Gross Up Payment is required and the amount of such Gross Up Payment and the
assumptions to be utilized in arriving at such determination, shall be made by
an accounting firm selected by the Company. All fees and expenses of the
accounting firm shall be borne solely by the Company. Any determination by the
accounting firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the accounting firm hereunder, it is possible that
Gross Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in this Section 7(i) that Executive is required to make a
payment of any Code Section 4999 Excise Tax, the accounting firm shall determine
the amount of the Underpayment that has occurred and any such Underpayment shall
be paid by the Company to or for the benefit of Executive within five days of
the receipt of the accounting firm’s determination of the amount of the
Underpayment.
Executive shall notify the Company in writing of any claims by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross Up Payment. Such notification shall be given as soon as practicable
but no later than 30 days after Executive actually receives notice in writing of
such claim. Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which she gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall:

 

13



--------------------------------------------------------------------------------



 



  (i)  
give the Company any information reasonably requested relating to such claim;

  (ii)  
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time;

  (iii)  
cooperate with the Company in good faith in order effectively to contest such
claim; and

  (iv)  
if the Company elects not to assume and control the defense of such claim,
permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an after
tax basis, for any Excise Tax or income tax (including interest and penalties
with respect thereto) imposed as a result of such representation and payment of
costs and expenses. Without limitation on the foregoing provisions of this
section, the Company shall have the right, at its sole option, to assume the
defense of and control all proceedings in connection with such contest, in which
case it may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may either direct Executive to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and Executive agrees to prosecute
such contest to a determination before any administrative tribunal, in a court
of initial jurisdiction and in one or more appellate courts, as the Company
shall determine.

  (v)  
Notwithstanding anything in this section to the contrary, unless an earlier
payment date is specified above, the Company shall, in accordance with Treasury
Regulation § 1.409A-3(i)(1)(v), pay Executive (or pay on Executive’s behalf) all
amounts to which Executive is entitled under this section no later than the end
of Executive’s taxable year next following Executive’s taxable year in which
Executive remits the Excise Tax or tax to the Internal Revenue Service (or in
the case of costs and expenses payable under this section, no later than the end
of Executive’s taxable year next following Executive’s taxable year in which the
taxes that are the subject of the audit or litigation are remitted to the
Internal Revenue Service, or where as a result of such audit or litigation no
taxes are remitted, the end of Executive’s taxable year next following
Executive’s taxable year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation).

 

14



--------------------------------------------------------------------------------



 



8.  
Inventions, Confidential Information, Patents, and Copyright Works.

  (a)  
Notification of Company. Upon conception, all Inventions, Confidential
Information, and Copyright Works shall become the property of the Company (or
the United States Government where required by law) whether or not patent or
copyright registration applications are filed for such subject matter. Executive
will communicate to the Company promptly and fully all Inventions, or
suggestions (whether or not patentable), all Confidential Information or
Copyright Works made, designed, created, or conceived by Executive (whether
made, designed, created, or conceived solely by Executive or jointly with
others) during the period of her employment with the Company: (a) which relate
to the actual or anticipated business, research, activities, or development of
the Company at the time of the conception; or (b) which result from or are
suggested by any work which Executive has done or may do for or on behalf of the
Company; or (c) which are developed, tested, improved, or investigated either in
part or entirely on time for which Executive was paid by the Company, or using
any resources of the Company.

  (b)  
Transfer of Rights. Executive agrees, during her employment with the Company, to
assign and transfer to and does hereby assign and transfer to the Company
Executive’s entire right, title, and interest in all Inventions, Confidential
Information, Copyright Works and patents prepared, made or conceived by or in
behalf of Executive (solely or jointly with others): (a) which relate in any way
to the actual or anticipated business of the Company, or (b) which relate in any
way to the actual or anticipated research or development of the Company, or
(c) which are suggested by or result, directly or indirectly, from any task
assigned to Executive or in which Executive otherwise engages in behalf of the
Company. Executive also agrees to do all things necessary to transfer to the
Company Executive’s entire right, title, and interest in and to all such
Inventions, Confidential Information, Copyright Works or patents as the Company
may request, on such forms as the Company may provide, at any time during or
after Executive’s employment. Executive will promptly and fully assist the
Company during and subsequent to her employment in every lawful way to obtain,
protect, and enforce the Company’s patent, copyrights, trade secret or other
proprietary rights for Inventions, Confidential Information, Copyright Works or
patents in any and all countries.

  (c)  
Notice of Rights Under State Statutes. No provision in this Agreement is
intended to require assignment of any of Executive’s rights in an Invention for
which no equipment, supplies, facilities, Confidential Information, Copyright
Works, Inventions, patents or information of the Company was used, and which was
(1) developed entirely on Executive’s own time; (2) does not relate directly or
indirectly to the business of the Company or to the actual or demonstrably
anticipated research or development of the Company; and (3) does not result from
any work performed by Executive for the Company or assigned to Executive by the
Company.

  (d)  
Rights in Copyrights. Unless otherwise agreed in writing by the Company, all
Copyright Works prepared wholly or partially by Executive (alone or jointly with
others) within the scope of her employment with the Company, shall be deemed a
“work made for hire” under the copyright laws and shall be owned by the Company.
Executive understands that any assignment or release of such works can only be
made by the Company. Executive will do everything reasonably necessary to enable
the Company or its nominee to protect its rights in such works. Executive agrees
to execute all documents and to do all things necessary to vest in the Company
Executive’s right and title to copyrights in such works. Executive shall not
assist or work with any third party that is not an employee of the Company to
create or prepare any Copyright Works without the prior written consent of the
Company.

 

15



--------------------------------------------------------------------------------



 



  (e)  
Assistance in Preparation of Applications. During and after employment Executive
will promptly and fully assist, if requested by the Company, in the preparation
and filing of patents and Copyright Works registrations in any and all countries
selected by the Company and will assign to the Company Executive’s entire right,
title, and interest in and to such patents and Copyright Works registrations, as
well as all Inventions or Copyright Works to which such patents and Copyright
Works registrations pertain, to enable any such properties to be prosecuted
under the direction of the Company and to ensure that any patent or Copyright
Works registration obtained will validly issue to the Company.

  (f)  
Execute Documents. During and after employment Executive will promptly sign any
and all lawful papers, take all lawful oaths, and do all lawful acts, including
testifying, at the request of the Company, in connection with the procurement,
grant, enforcement, maintenance, exploitation, or defense against assertion of
any patent, trademark, copyright, trade secret or related rights, including
applications for protection or registration thereof. Such lawful papers include,
but are not limited to, any and all powers, assignments, affidavits,
declarations and other papers deemed by the Company to be necessary or
advisable.

  (g)  
Keep Records. Executive will keep and regularly maintain adequate and current
written records of all Inventions, Confidential Information, and Copyright Works
she participates in creating, conceiving, developing, and manufacturing. Such
records shall be kept and maintained in the form of notes, sketches, drawings,
reports, or other documents relating thereto, bearing at least the date of
preparation and the signatures or name of each employee contributing to the
subject matter reflected in the record. Such records shall be and shall remain
the exclusive property of the Company and shall be available to the Company at
all times.

  (h)  
Return of Documents, Equipment, Etc. All writings, records, and other documents
and things comprising, containing, describing, discussing, explaining, or
evidencing any Inventions, Confidential Information, or Copyright Works and all
equipment, components, parts, tools, and the like in Executive’s custody or
possession that have been obtained or prepared in the course of Executive’s
employment with the Company shall be the exclusive property of the Company,
shall not be copied and/or removed from the premises of the Company, except in
pursuit of the business of the Company, and shall be delivered to the Company,
without Executive retaining any copies, upon notification of the termination of
Executive’s employment or at any other time requested by the Company. The
Company shall have the right to retain, access, and inspect all property of
Executive of any kind in the office, work area, and on the premises of the
Company upon termination of Executive’s employment and at any time during
employment by the Company, to ensure compliance with the terms of this
Agreement.

 

16



--------------------------------------------------------------------------------



 



  (i)  
Other Contracts. Executive represents and warrants that she is not a Party to
any existing contract relating to the granting or assignment to others of any
interest in Inventions, Confidential Information, Copyright Works or patents
hereafter made by Executive except insofar as copies of such contracts, if any,
are attached to this Agreement.

  (j)  
Assignment After Termination. Executive recognizes that ideas, Inventions,
Confidential Information, Copyright Works, Copyright Works registrations or
patents relating to her activities while working for the Company that are
conceived or made by Executive, alone or with others, within one (1) year after
termination of her employment may have been conceived in significant part while
Executive was employed by the Company. Accordingly, Executive agrees that such
ideas, Inventions, Confidential Information, Copyright Works, Copyright Works
registrations or patents shall be presumed to have been conceived and made
during her employment with the Company and are to be assigned to the Company in
accordance with this Section 8.

  (k)  
Prior Conceptions. At the end of this Section 8(k), Executive has set forth, if
any, what she represents and warrants to be a complete list of all Inventions,
if any, patented or unpatented, or Copyright Works, including a brief
description thereof (without revealing any confidential or proprietary
information of any other Party) which Executive participated in the conception,
creation, development, or making of prior to her employment with the Company and
for which Executive claims full or partial ownership or other interest, or which
are in the physical possession of a former employer and which are therefore
excluded from the scope of this Agreement.

Prior Conceptions: None

9.  
Non-Competition, Non-Solicitation, and Confidentiality. The Company and
Executive acknowledge and agree that while Executive is employed pursuant to
this Agreement, the Company will give Executive access to Confidential
Information of the Company and its Affiliates to which Executive did not have
access prior to signing this Agreement and which Executive may need and use
during such employment, the receipt of which is hereby acknowledged by
Executive; Executive will be provided under this Agreement (i) specialized
training on how to perform her duties and (ii) contact with the Company’s and
its Affiliates’ customers and potential customers. In consideration of all of
the foregoing, the Company and Executive agree as follows:

 

17



--------------------------------------------------------------------------------



 



  (a)  
Non-Competition During Employment. Executive agrees that for the duration of
this Agreement, she will not compete with the Company by engaging in (i) the
conception, design, development, production, marketing, or servicing in the
offshore energy construction services industry in the Gulf of Mexico; or
(ii) the oil and gas exploration and production business in the Gulf of Mexico
or other fields in which the Company owns interests (for purposes of this
Section 9, the “Services”), and that she will not work for, in any capacity,
assist, or become affiliated with as an owner, partner, employee, contractor,
joint venture or otherwise, either directly or indirectly, any individual or
business which performs the Services.

  (b)  
Non-Competition After Employment. Executive agrees that for a period of one
(1) year after termination of her employment with the Company for any reason she
will not compete with the Company by engaging in the conception, design,
development, production, marketing, or servicing in the Services, and that she
will not work for, in any capacity, assist, or become affiliated with as an
owner, partner, employee, contractor, joint venture or otherwise, either
directly or indirectly, any individual or business which performs the Services;
provided, however, that Executive may accept employment with a business which
performs the Services if Executive is employed by a division, affiliate, or
subsidiary that does not perform the Services and Executive understands and
agrees that she cannot perform any services for the division, subsidiary, or
affiliate which does compete with the Company in the provision of the Services.

  (c)  
Conflicts of Interest. Executive agrees that for the duration of this Agreement,
she will not engage, either directly or indirectly, in any Conflict of Interest,
and that Executive will promptly inform a corporate officer of the Company as to
each offer received by Executive to engage in any such activity. Executive
further agrees to disclose to the Company any other facts of which Executive
becomes aware which might involve or give rise to a Conflict of Interest or
potential Conflict of Interest.

  (d)  
Non-Solicitation of Customers. Executive further agrees that, for the duration
of this Agreement, and for a period of one (1) year after the termination of her
employment with the Company for any reason, she will not solicit or accept any
business for the provision of the Services from any customer or client or
prospective customer or client with whom Executive dealt, had contact with or
during the time Executive was employed by the Company.

  (e)  
Non-Solicitation of Employees. Executive agrees that for the duration of this
Agreement, and for a period of one (1) year after the termination of her
employment with the Company for any reason, she will not either directly or
indirectly, on her own behalf or on behalf of others, solicit, attempt to hire,
or hire any person employed by the Company to work for Executive or for any
other entity, firm, corporation, or individual; provided, however, that nothing
in this Section 9(e) shall prohibit a future employer of Executive from
soliciting, attempting to hire, or hiring any person employed by the Company so
long as Executive is not directly or indirectly involved in the process
including, but not limited to providing or suggesting (directly or indirectly)
names of such employees to anyone for purposes of possible employment and/or
directing such employees to contact anyone for purposes of possible employment.

 

18



--------------------------------------------------------------------------------



 



  (f)  
Confidential Information. Executive further agrees that she will not, except as
the Company may otherwise consent or direct in writing, reveal or disclose,
sell, use, lecture upon, publish, or otherwise disclose to any third party any
Confidential Information or proprietary information of the Company, or authorize
anyone else to do these things at any time either during or subsequent to her
employment with the Company. This Section 9(f) shall continue in full force and
effect after termination of Executive’s employment and after the termination of
this Agreement for any reason. Executive’s obligations under this Section 9(f)
of this Agreement with respect to any specific Confidential Information and
proprietary information shall cease when that specific portion of Confidential
Information and proprietary information becomes publicly known, in its entirety
and without combining portions of such information obtained separately. It is
understood that such Confidential Information and proprietary information of the
Company include matters that Executive conceives or develops, as well as matters
Executive learns from other employees of the Company.

  (g)  
Confidential Information of Prior Employer. Executive will not disclose or use
during the period of her employment with the Company any proprietary or
confidential information or copyright works, which Executive may have acquired
because of employment with an employer other than the Company.

  (h)  
Time Period Tolled. The time periods referenced in this Section 9 during which
Executive is restrained from competing against the Company shall not include any
period of time during which Executive is in breach of this Agreement. Said time
periods referenced in this Section 9 will be tolled, such that the Company will
receive the full benefit of the time period in the event Executive breaches this
Agreement.

  (i)  
Breach. Executive agrees that any breach of Sections 9(a), (b), (c), (d), (e) or
(f) above cannot be remedied solely by money damages, and that in addition to
any other remedies the Company may have, the Company is entitled to obtain
injunctive relief against Executive. Nothing herein, however, shall be construed
as limiting the Company’s right to pursue any other available remedy at law or
in equity, including recovery of damages and termination of this Agreement.

  (j)  
Independent Covenants. All covenants contained in this Section 9 shall be
construed as agreements independent of any other provision of this Agreement,
and the existence of any claim or cause of action by Executive against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of such covenants.

 

19



--------------------------------------------------------------------------------



 



10.  
Return of Company Property. Executive agrees to execute and deliver such
documents and take all other actions as the Company may request from time to
time in order to effect the transfer and delivery to the Company of any of the
Company’s or its Affiliate’s assets in the possession or subject to the control
of Executive including, without limitation, the Company’s or its Affiliate’s
computers, printers, books, records, files, databases, software, Confidential
Information, and other documents in whatever form or medium and wherever
located, and the Company’s or its Affiliate’s credit cards, travel authority
cards, parking and identification badges.

11.  
Right to Enter Agreement. Executive represents and covenants to the Company that
she has full power and authority to enter into this Agreement and that the
execution of this Agreement will not breach or constitute a default of any other
agreement or contract to which she is a Party or by which she is bound.

12.  
Assignment. This Agreement may be assigned by the Company, but cannot be
assigned by Executive. An assignment of this Agreement by the Company shall not
relieve the Company of any liability or obligation under this Agreement except
any such assignment in connection with or as a result of a Change in Control
(including, but not limited to, by operation of law).

13.  
Binding Agreement. The Parties acknowledge that this Agreement shall be binding
upon and inure to the benefit of (a) Executive’s heirs, successors, personal
representatives, and legal representatives and (b) any successor of the Company.
Any such successor of the Company shall be deemed substituted for the Company
under the terms of this Agreement for all purposes. As used herein, “successor”
shall include any person, firm, corporation, or other business entity which at
any time, whether by purchase, merger or otherwise, directly or indirectly
acquires all or substantially all of the assets or business of the Company.

14.  
Notices. All notices pursuant to this Agreement shall be in writing and sent
certified mail, return receipt requested, by hand delivery or by overnight
delivery service addressed as follows:

     
If to Executive:
  Alisa B. Johnson
 
  5628 San Felipe
 
  Houston, TX 77056
 
   
If to the Company:
  Helix Energy Solutions Group, Inc.
 
  Attn: President and Chief Executive Officer
 
  400 North Sam Houston Parkway East, Suite 400
 
  Houston, TX 77060
 
   
With a copy to:
  Helix Energy Solutions Group, Inc.
 
  Attn: Deputy General Counsel
 
  400 North Sam Houston Parkway East, Suite 400
 
  Houston, TX 77060

 

20



--------------------------------------------------------------------------------



 



15.  
Waiver. No waiver by either Party to this Agreement of any right to enforce any
term or condition of this Agreement, or of any breach hereof, shall be deemed a
waiver of such right in the future or of any other right or remedy available
under this Agreement.

16.  
Severability. If any provision of this Agreement is determined to be void,
invalid, unenforceable, or against public policy, such provisions shall be
deemed severable from the Agreement, and the remaining provisions of the
Agreement will remain unaffected and in full force and effect. Furthermore, any
breach by the Company of any provision of this Agreement shall not excuse
Executive’s compliance with the requirements of Sections 8 or 9, to the extent
they are otherwise enforceable.

17.  
Arbitration. Except with respect to injunctive relief which may be sought by the
Company or Executive from a court in Harris County, Texas, to which the Parties
hereby submit to personal jurisdiction, the Parties agree to resolve any and all
claims or controversies past, present, or future arising out of or relating to
this Agreement, Executive’s employment and/or termination of employment with the
Company, including but not limited to claims for wrongful termination of
employment, and claims under the Civil Rights Act of 1866, Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family Medical Leave Act, the
Sarbanes-Oxley Act, the Equal Pay Act, the Fair Labor Standards Act, Chapter 21
of the Texas Labor Code, formerly known as the Texas Commission on Human Rights
Act, the retaliatory discharge provisions of the Texas Worker’s Compensation
Act, the Texas Pay Day Act, and any similar state law or local ordinance to
binding arbitration under the Federal Arbitration Act, before one neutral
arbitrator in the City of Houston, State of Texas, under the American
Arbitration Association (“AAA”) National Rules for the Resolution of Employment
Disputes. If the Parties cannot agree on one arbitrator, a list of seven
(7) arbitrators will be requested from AAA, and the arbitrator will be selected
using alternate strikes with Executive striking first. The Parties further agree
that (i) except as expressly awarded in arbitration and subject to Section 25
below, each party shall be responsible for its own expenses, including but not
limited to attorneys’ fees in connection with the cost of the arbitration except
that the fees of the arbitrators shall be shared equally by Executive and the
Company, (ii) collective actions are not permissible unless agreed upon by the
parties in writing, (iii) administrative proceedings under the National Labor
Relations Act and Title VII of the Civil Rights Act are not precluded, (iv) the
work of Executive involves interstate commerce, and (v) the award rendered by
the arbitrator is final and binding, and judgment thereon may be entered in any
court having jurisdiction thereof. The invalidity or unenforceability of any
provision of this Section shall not affect the validity or enforceability of any
other provision of this Agreement which shall remain in full force and effect;
provided, however, that any claim the Company has for breach of the covenants
contained in Sections 8 and 9 of this Agreement shall not be subject to
mandatory arbitration, and may be pursued in a court of law or equity.

18.  
Entire Agreement. The terms and provisions contained herein shall constitute the
entire agreement between the Parties with respect to Executive’s employment with
the Company during the time period covered by this Agreement. This Agreement
replaces and supersedes any and all existing agreements entered into between
Executive and the Company relating generally to the same subject matter.

 

21



--------------------------------------------------------------------------------



 



19.  
Modification of Agreement. This Agreement may not be changed or modified or
released or discharged or abandoned or otherwise terminated, in whole or in
part, except by an instrument in writing signed by Executive and an officer or
other authorized executive of the Company.

20.  
Understand Agreement. Executive represents and warrants that she has read and
understood each and every provision of this Agreement, acknowledges that she has
obtained independent legal advice from attorneys of her choice, and confirms
that Executive has freely and voluntarily entered into this Agreement.

21.  
Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Texas without giving any effect to the
conflict of laws provisions thereof.

22.  
Code Section 409A. The Parties agree that the Company may amend and/or operate
this Agreement to be exempt from or to comply with Code Section 409A including,
but not limited to, using the definitions or other terms required by Code
Section 409A and including without limitation any notices, rulings,
interpretations or regulations issued under Code Section 409A after the date
hereof to avoid the application of penalty taxes under Code Section 409A. The
Company and Executive shall cooperate in good faith for the adoption of such
amendments and/or the operation of the Agreement to avoid the application of
penalty taxes under Code Section 409A. The Parties agree that Executive shall
have no right to specify the calendar year during which any payment hereunder
shall be made.

23.  
No Guarantee of Tax Consequences. None of the Company nor any of its Affiliates
or their officers, directors or employees guarantees or shall be responsible or
liable for the federal, state, local, domestic and foreign, tax consequences to
Executive respecting any payments or benefits provided to Executive under this
Agreement (except the Company shall provide the additional payments expressly
provided for in Section 7(i)), including but not limited to, any excise taxes
that may be imposed under Code Section 409A. Executive acknowledges that the
Company has advised him to consult her own counsel and/or tax advisor respecting
all of the terms of this Agreement, including but not limited to, Sections 7, 8
and 9.

24.  
Withholding Taxes. The Company may withhold from all salary, bonuses, or other
benefits or payments under this Agreement all federal, state, local, domestic
and foreign, taxes as shall be required pursuant to any law or governmental
ruling or regulation as reasonably determined by the Company.

 

22



--------------------------------------------------------------------------------



 



25.  
Legal Fees on Change in Control. If a Date of Termination occurs after a Change
in Control occurs, the Company agrees, upon reasonable documentation, to
reimburse to the full extent permitted by law, all legal fees and expenses to a
maximum of fifty thousand dollars ($50,000.00) which Executive, Executive’s
legal representatives or Executive’s family may reasonably incur arising out of
or in connection with any arbitration or litigation, if applicable, concerning
the validity or enforceability of any provision of the Agreement, or any action
by Executive, Executive’s legal representatives, or Executive’s family to
enforce her or their rights under this Agreement, regardless of the outcome of
such arbitration or litigation. The expenses that may be reimbursed under this
Section 25 shall in no way modify Executive’s duty to arbitrate any such claims
or the arbitration provisions under Section 17. Notwithstanding the foregoing,
to the extent that Code Section 409A is applicable to the expenses under this
subsection, and to the extent that no exception under Code Section 409A is
applicable, the following shall apply: (a) all expenses that are includable in
income to be paid under this subsection shall only be paid if such expenses are
incurred prior to the last day of the second (2nd) calendar year following the
calendar year in which the Date of Termination occurs; (b) all expenses must be
paid by the end of the third (3rd) calendar year following the calendar year in
which the Date of Termination occurs; (c) Executive (or her legal representative
or family) must provide the Company with reasonable documentation of such
expenses; (d) payments for such expenses will be made within 15 business days
after reasonable documentation of the expenses incurred has been provided to the
Company (and such documentation must be provided within 45 days after the
expenses are incurred) but in no event later than the end of Executive’s taxable
year following the year in which the expenses were incurred; and (e) the
payments under this subsection cannot be substituted for another benefit.

26.  
Disputed Payments and Refusals to Pay. If following the Date of Termination, the
Company fails to make a payment due under Section 7(e) or Section 25 of this
Agreement in whole or in part as of the payment date specified in this
Agreement, either intentionally or unintentionally, other than with the express
or implied consent of Executive, the Company shall owe Executive interest on the
delayed payment, compounded quarterly, if Executive (i) accepts the portion (if
any) of the payment that the Company is willing to make (unless such acceptance
will result in a relinquishment of the claim to all or part of the remaining
amount) and (ii) makes prompt and reasonable good faith efforts to collect the
remaining portion of the payment (determined utilizing the standards set forth
in Treasury Regulation § 1.409A-3(g)). Any such interest payments shall become
due and payable effective as of the applicable payment date(s) specified in
(i) Section 7(e) with respect to the delinquent payment(s) due under Section
7(e) and (ii) Section 25 with respect to the delinquent payment(s) due under
Section 25. Such interest payable under this Section 26 shall be calculated at a
rate equal to an amount equal to two percentage points in excess of the prime
commercial lending rate announced from time to time by J.P. Morgan Chase Bank or
its successor during the period of such nonpayment, compounded quarterly. The
Company shall pay such interest payable under this Section 26 no later than the
deadline specified in Treasury Regulation § 1.409A-3(g).

27.  
Counterparts. Any number of counterparts of this Agreement may be executed and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one instrument. This Agreement may be
executed by portable document format (PDF) or facsimile signature which
signature shall be binding upon the Parties.

 

23



--------------------------------------------------------------------------------



 



[Signature Page Follows]

 

24



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date first written above.

              EXECUTIVE   THE COMPANY
 
                    HELIX ENERGY SOLUTIONS GROUP, INC.
 
            /s/ Alisa B. Johnson   By:   /s/ Owen Kratz           Name: Alisa B.
Johnson       Owen Kratz
 
          President and Chief Executive Officer
 
           
Date:
  November 17, 2008   Date:   November 17, 2008
 
           

 

25